﻿First, Sir, I should like to extend my congratulations to you on your unanimous election to the presidency of the forty-second session of the General Assembly of the United Nations. Your election is a deserved tribute to your admirable diplomatic qualities and also a vote of confidence in your country. My delegation intends to co-operate fully with you as you guide the work of this Assembly.  To your predecessor, Mr. Humayun Rasheed Choudhury, Minister of Foreign Affairs of Bangladesh, we extend our most sincere appreciation for the able manner in which he presided over the work of the forty-first session of the General Assembly. The Secretary-General of the United Nations, Mr, Javier Perez de Cuellar, has steered the ship of this Organization during very stormy weather and has done so splendidly. We is deserving of our unreserved praise and support. We welcome his report on the work of the Organization. The Secretary-General has ably outlined the problems, opportunities and challenges that lie ahead as we begin the forty-second session of the General Assembly. We sincerely hope that his important ideas will receive the serious consideration they deserve in the days to follow, as the Assembly tackles the items on its agenda.
As we meet today, impulses for peace have quickened when compared to the position prevailing at the inauguration of the forty-first session of the General Assembly. Encouraging, if tentative and rather tantalizing, signs of a relaxation, of tension between super-Powers and on the international stage in general are discernible. Yet much too much is still unresolved for us to say peace is here at last. The international situation remains volatile and explosive and much can still go amiss. For that reason we should take very seriously the Secretary-General's words when he states that;
"Even if the favourable wind felt this year prevails, our global vessel will need skilful piloting and the assistance of dedicated oarsmen to navigate the many shoals and reach safe landfall in the next century." (A/42/1, p.2)
For us to profit from the present thaw, it is necessary that we take every advantage of the possibilities before us to create an environment conducive to the search for peace world-wide. This forty-second session of the General Assembly provides us with one such opportunity. Let us seize and exploit it to the fullest possible extent.
Our deliberations this session could not have started on a more auspicious note than that provided by the announcement two weeks ago by the United States and the Union of Soviet Socialist Republics of an agreement in principle for the global elimination of land-based intermediate nuclear forces (INF). We welcome this positive development. It is the first time an agreement actually to reduce existing arsenals of nuclear forces has been made. It is therefore an important psychological breakthrough, not only because it will demonstrate, as we have always argued, that a reduction of armaments can actually create a sense of greater security among nations, but also because it will, we are convinced, expose the fallacy of trying to seek security in the arms race. We hope that, when signed and ratified, the INF agreement will give fresh impetus to continuing negotiations on other broader areas of disarmament aimed at the halting of the arms race, nuclear disarmament and ultimately general and complete disarmament. We urge the leaders of the United States and the Soviet Union and, indeed, of all other nuclear-weapon States to seize these possibilities of our times, to proceed to agree on a moratorium on nuclear testing as a first step towards the conclusion of a comprehensive test-ban treaty and the reduction and eventual elimination of strategic nuclear missiles.

We urge the Conference on Disarmament to redouble its efforts to ensure the early conclusion of the convention banning the development, production, stockpiling and use of chemical weapons. The use of chemical weapons is already proscribed by the 1925 Geneva Protocol. However, it is our conviction that the mere possession of such weapons inevitably leads to their use. It is for that reason that we seek their total elimination.
Outer space is the common heritage of mankind and must be used for practical purposes and for the benefit of all peoples. It should not become yet another frontier to be conquered in the armaments race, neither should it become another repository for implements of death and destruction. A weapon-free outer space is possible if all States forgo the so-called defensive option and commit themselves to the dialogue for general and complete disarmament. We call on the Conference on Disarmament to hasten negotiations aimed at the conclusion of agreements on the prevention of the extension of the arms race into outer space. Meanwhile, strict adherence by all parties to the already existing international legal instruments on space weapons, including the 1986 outer space Treaty and the 1972 anti-ballistic missile Treaty, would prevent the extension of the arms race Into outer space.
In spite of the gains that have been made in a number of areas of disarmament, our world is far from being safe; the future of mankind is far from ensured. The prevention of nuclear war remains the most urgent task of our times and a pre-condition for all our endeavours. It Is Imperative that disarmament negotiations in the various multilateral forums be facilitated for the sake of the survival of mankind. It is for that reason that the Movement of Non-Aligned Countries believes that the convening of a third special session of the General Assembly devoted to disarmament could give the necessary political impetus to negotiations in various forums aimed at the elimination of the threat of nuclear weapons. We therefore urge the forty-second session of the General Assembly to decide on the specific dates for the convening of the special session. 
The convening of the International Conference on the Relationship between Disarmament and Development in August-September this year was an event of major significance. Viewed against the background of the seemingly unbridgeable differences and the dire prediction that the Conference was doomed to failure, the adoption of a consensus document after three weeks of serious negotiations was a victory for multilateralism. It was a testimony to the willingness of States to work peacefully together without intimidation or threats. This consensus may have fallen short of the expectations of many of us but we take comfort from the fact that a foundation-stone upon which we shall build has been laid. In a world in which global military expenditures now run at approximately $2 million a minute and threaten to burst the 31-tr ill ion-а-year barrier, the staggering opportunity-cost in terms of human needs not met, retarded and distorted economic growth or lost opportunities for constructive co-operation can no longer be ignored. The Movement of Non-Aligned Countries looks forward to the consideration of this important item during this session of the General Assembly and the third special session devoted to disarmament.
The gradual revival of multilateralism was evident not only during the recent Conference on disarmament and development but also at Geneva during the seventh session of the United Nations Conference on Trade and Development (UNCTAD). The convening of UNCTAD VII against a background of uncertainty in the international economic environment and the adoption by consensus of the Final Act represents yet another victory for multilateralism.
It has opened up new possibilities for progress in economic negotiations, particularly on the interrelated issues of money# finance, external debt and trade and development. The signature or ratification of the Commodity Fund Agreement by many more States during the UNCTAD meeting has brought the Common Fund for Commodities closer to fruition. The consensus reached in the areas of external debt and financial resource flows, though limited in scope, nevertheless opened new avenues that need further exploration during this session of the General Assembly. We in the Movement of Non-Aligned Countries, having participated actively in the evolution of the consensus at Geneva, stand ready to co-operate fully in exploring these new opportunities.
Similarly, we hope to build on the consensus resolution, 41/202, adopted at the forty-first session, which recognized that the external debt crisis had already reached dangerous proportions and that an integrated approach involving creditor and debtor nations, multilateral financial institutions and international private banks was necessary if durable solutions were to be found to the debt problem. We welcome the growing realization in some quarters in the industrialized creditor countries that the case-by-case approach cannot provide a viable solution to the debt crisis. We are concerned at suggestions that seem to indicate that the free play of blind market forces alone can correct the imbalances in the international system by a process of automatic adjustment.
The long-term solution to the debt problem lies in the adoption of a comprehensive set of measures recognizing, inter alia, the need for growth in the debtor countries, for stability of commodity prices, for the halting of reverse transfer of resources from developing to developed countries and for the reinitiating of financial resource flows to developing countries with a view to achieving the official development assistance target of 0.7 per cent of gross national product, as agreed in the International Development Strategy, and the official development assistance target of 1.5 per cent of gross national product for the least developed countries as agreed in the Substantial New Programme of Action for the 1980s· We in the Movement of Non-Aligned Countries believe that they are convening of an international conference on money and finance, with universal participation and aimed at meeting the development and financing requirements of the international economy, particularly those of the developing countries, is already long overdue. We therefore urge the forty-second session of the General Assembly to examine further the possibilities of setting in motion the preparatory process for the convening of such a conference without further delay.
A little over a year ago the United Nations General Assembly, in recognition of the critical economic situation on the African continent, convened a special session for the purpose of mobilizing international support for Africa's efforts towards recovery and development. The partnership for development that emerged then between the international community and Africa under the United Nations Programme of Action for African Economic Recovery and Development 1986-1990 held out hope of a promising future for Africa. Regrettably, that hope has been largely unfulfilled. The debt crisis, the collapse of commodity prices and stagnating resource flows to Africa continue to place obstacles on Africa's path to recovery. As if that were not enough, many of the commitments made by the international community have not been translated into concrete action in terms of increasing resource flows to Africa. It is therefore imperative that this session of the General Assembly explore new avenues for making available additional financial resources for Africa's development, in accordance with the commitments made during the special session, so as to avoid further deterioration of the situation in that part of the world. 
The non-aligned countries are determined to play their part through the enhancement of programmes for economic co-operation among developing countries. In June this year the members of the Movement had the opportunity to meet in Pyongyang, in the Democratic People's Republic of Korea, in an Extraordinary Ministerial Meeting devoted solely to South-South co-operation. Action-oriented measures aimed at giving a new push to economic co-operation among developing countries were taken. We therefore call upon the United Nations to give all the necessary support, through its appropriate machinery, to these South-South programmes for co-operation.
The interrelated nature of the issues of the environment and development is no longer a question for debate. We therefore welcome the findings in the report of the World Commission on Environment and Development, released earlier this year. We hope that the report will awaken the consciousness of the international community to the need for the mobilization of resources to enable developing countries to pursue long-term strategies harmonizing environmental considerations with developmental objectives.
In addition to the challenges of disarmament and economic development, the international scene is still characterized by a number of focal points of tension. These crises distract the parties concerned from their priorities of socio-economic development and aggravate international tension. It is therefore essential that they be resolved, if international peace and security is to be assured. In this regard the signing of the Guatemala agreement by the five Central American Presidents in August this year is a most welcome development, promising a future of . hope and peace not only in Central America but also in the whole Latin American and ļ Caribbean region, and indeed for all mankind. 
In August this year I had the privilege of leading a nine-member delegation of the Standing Committee on Central America of the Movement of Non-Aligned Countries; on a mission to Managua and Caracas. On that occasion we had the opportunity of meeting the Foreign Ministers of the countries of the Contadora and Support Groups, to deliver a message of support for the peace process in Central America from the Movement of Non-Aligned Countries. Wherever we went, whether Managua, Caracas or Panama, we were greeted by ordinary men and women whose only desire for their countries and their region was peace - peace to enable them to live with each other in harmony and friendship, peace to enable them to channel their energies into the socio-economic development of their countries, peace to give them a chance of hope for a brighter future for their little ones. Among those men and women in Nicaragua, Panama and Venezuela one could not fail to feel and sense an air of great expectation and hope and, above all, an overwhelming desire for peace. The people of Central America have dared to dream dreams which some of us are too cynical and too afraid even to think of.
Central America would like to give peace a chance. Let us give the countries of that region an opportunity to give peace a chance. We have already heard some of the leaders of the subregion presenting their case before this international body from this rostrum. We shall be hearing others in the days to come. But what can this body do by way of response? How shall we respond to those eloquent appeals for peace? I believe that the international community should, first, unreservedly, openly and forcefully declare its support for the Guatemala agreement; secondly, solemnly call on all nations not to do anything that might undermine this very important agreement; thirdly, urge member countries to give increased financial support to Central America so that the subregion may address the economic and social problems resulting from years of economic disruption and neglect; and finally, give full support to the efforts of the Secretary-General in this regard and urge him to continue to fulfil his mandate to assist in every possible way in the implementation of the Guatemala agreement. Surely the minimum that we can do to demonstrate our support for this unique and daring regional Initiative is adopt a resolution embodying these elements.
The deteriorating situation in the Middle East is a cause of great concern on the part of the international community. Earlier this year it seemed as though a consensus on the convening of an international conference on peace in the Middle East was at long last within our reach. Indeed, the Secretary-General's interim report (A/42/277, para. 6) noted encouraging signs of "increased interest on the part of the international community in the idea of a [Middle East] conference" and "indications of greater flexibility on this issue amongst the parties" directly concerned.
It was in an effort further to promote the early convening of the international conference on peace in the Middle East that the Chairman of the Movement of Non-Aligned Countries called for a special ministerial meeting of the Non-Aligned Committee on Palestine, in Harare in April this year, to review international developments in the light Of General Assembly resolution 41/43 D of December 1986. A week later there was the historic Algiers meeting of the Palestinian National Council, which enhanced the unity of the Palestinian people, thus preparing them to be effective participants in the Middle East conference. Since that time the non-aligned countries have been engaged in consultations with the President of the Security Council, the Secretary-General and all the members of the Security Council in an effort to bring about the convening of the conference. We are still awaiting the Secretary-General's final report on the prospects for such a conference. In the meantime we appeal to the friends of the Tel Aviv regime to come out in the open in support of the convening of the International Peace Conference on the Middle East. We urge them to make it clear to Israel that the international community cannot accept its continued veto of the convening of the Conference. We all know of course, that Israel does listen to its friends: for - as the French saying goes - c'est la vie and alas, the "Lavi" is no more. We urge the Security Council to meet as soon as the Secretary-General presents his final report so that it may take the necessary measures to bring about the convening of this important Conference.
The return of peace and stability to the troubled Gulf region must receive our undivided attention. In this connection, we welcome the Secretary-General’s efforts to restore peace in that part of the world. We urge Iran and Iraq to heed the call of the international community to put an immediate end to this fratricidal war, which should not have been. But, equally, we are opposed to the introduction of forces alien to the region, as these can only aggravate the tension there. We therefore call for the removal of such alien forces from the Gulf.
The situation in southern Africa continues to threaten international peace and security. The past year has proved, for all to see, that the Pretoria regime has no intention of dismantling the immoral system of apartheid. Quite to the contrary: the racist regime has intensified its campaign of terror against the oppressed masses of South Africa in defence of its heinous system. The situation has deteriorated badly, as can be seen from the re-imposition of a state of emergency; the muzzling of the press; the radical lurch to the right in white politics; and the systematic and unrelenting campaign of torture, assassination and detention and arrests of children, women, workers and opponents of apartheid. An age of darkness has descended upon that benighted country. It is clear that Pretoria has lost respect for or feat of a divided international community, it has taken comfort in the complicity of those countries which have used their vetoes in the Security Council to shield it from the wrath of the international community. It is necessary that Pretoria be left in no doubt that it is a pariah because of its obnoxious policies. But what can be done now to get our message across? it is my humble suggestion that we need to follow a two-track strategy. The first should be to examine the possibility of the setting up of an international mechanism to monitor and report on the implementation of the various packages of sanctions already agreed to by the international community. That will introduce an element of heightened accountability. Secondly, we should demand that the United States, the United Kingdom and the Federal Republic of Germany desist forthwith from shielding South Africa in the Security Council, and we should call upon the Security Council to impose immediate comprehensive mandatory sanctions against South Africa.
The international community has a special responsibility to bring Namibia to independence. The time has long passed for it to discharge that duty. In August this year the apartheid regime unleashed a vicious campaign of terror in the Territory. It has flooded the Territory with over 100,000 armed troops to terrorize the tiny population of Namibia. Arrests, disappearances, detention without trial, murder and assassination have become the regime's methods to coerce the population into submission. Churches and schools have been demolished, often fire-bombed, at the slightest suspicion that their followers are sympathetic to the South West Africa People's Organization (SWAPO). Trade unions and other popular movements are under siege. Namibia today is the definition of hell on earth for its inhabitants.	 
The international community has an obligation to respond, and to do so urgently and decisively. Namibia is not free because Pretoria continues to occupy it illegally in order to protect apartheid in South Africa. Namibia's independence is delayed because the United States has linked the achievement of independence by Namibia to the removal of Cuban troops from Angola. Namibia's independence is therefore now a hostage to the interests of the United States. The responsibility of all of us is to try to convince the United States that blackmail and hostage-taking are wrong, no matter the victim or the perpetrator. We should consider taking a series of direct steps to fulfil our obligations to the people of Namibia. First, we should expose and condemn the reign of terror in Namibia both through the media and by appropriate action in the General Assembly and the Security Council, as need be. Secondly, we should now trigger the process of implementing resolution 435 (1978) through the Security Council. And finally, should that fail, we should consider other, alternative approaches within the provisions of the Charter - and there are many - to bring Namibia to independence.
The front-line States and States neighbouring Pretoria have suffered much of late as a result of Pretoria's increased destabilization activities. We therefore call on the international community to render increased material assistance to those States, in order to help them to resist Pretoria's aggression. In this connection, we appeal for increased support for the AFRICA Fund (Action for Resisting Innovation, Colonialism and Apartheid Fund) , established by the Movement of Non-Aligned Countries at Harare last year for the purpose of assisting those States’ Focal points of tension are, unfortunately, found in many other parts of the world. The independence, sovereignty, territorial integrity, unity and non-aligned status of Cyprus need our full support. That beautiful island and its warm and wonderful people can never know peace while foreign troops are on the island and continue to increase in number. The present stalemate is fraught with danger. It is important for the international community to examine, if need be in a more formal setting, what further actions it could take to bring peace to Cyprus.
We are likewise concerned that the aspirations of the Korean people for the peaceful reunification of their country remain unfulfilled. It is our belief that this objective can best be realized through dialogue and consultations between North and South, without any foreign interference, and in conformity with the three principles of independence, peaceful reunification and great national unity set forth in the North-South Joint Statement of 4 July 1972. For this purpose, it is essential that all foreign troops be withdrawn from the area.
The situations prevailing in Afghanistan and Kampuchea are sources of serious concern to the international community. With regard to these conflicts, we stress the importance of the principles of non-interference and non-intervention in the affairs of sovereign States and the inadmissibility of the use of force against sovereign States. The people of Afghanistan and Kampuchea have the right to determine their own destiny, free from foreign interference or coercion. There can be no justification, in any circumstances whatsoever, for foreign interference or intervention in the internal affairs of these or any other States. These are sacred principles on which the Movement of Non-Aligned Countries can never compromise. We commend the Secretary-General's efforts to find a peaceful settlement of these conflicts, and call upon all concerned to co-operate with biro in this regard.
The right of all peoples to self-determination and independence is a sacred tenet of our Organization, enshrined in resolution 1514 (XV) of 14 December 1960. When we look at the 159 members of our body and recall that the overwhelming majority of them were formerly colonies, we can be justifiably proud of our record. This success should not, however, distract us from the imperative need to complete the task we set for ourselves through the resolution. The broad surge towards freedom and independence, which began before 1960 and carried on through the 1970s, seems to have ebbed, and we appear to be at a stage at which the forces of resurgent colonialism and imperialism are gathering strength and retrenching themselves to oppose humanity's impulse towards freedom. The cases of Namibia, Sahraoui, New Caledonia, Puerto Rico, Micronesia and other dependent Territories are a constant reminder that our battle for the self-determination and national independence of peoples is still unfinished. We demand the immediate implementation of resolution 1514 (XV) and other relevant United Nations resolutions in all these cases.
The importance of the United Nations can hardly be overemphasized. It is the one truly universal body representing the free association of States on the basis of sovereign equality and reflecting the hopes and aspirations of all peoples all over the world. We cannot therefore accept the undermining of its role. By circumventing it, by blocking its capacity to function and, recently, by trying to manipulate it through the withholding of funds, certain States have sought to erode the authority of the United Nations. If there is waste in the running of the Organization, we would be glad to see it corrected and the resultant savings put to better use. If the United Nations can be run more efficiently, all the better. But what we will not countenance are attempts to hijack the Organization and subvert its democratic character through the withholding of assessed contributions - itself a delinquent act and a violation of obligations under the Charter.
This is our Organization. As a universal Organization, it must hearken to a kaleidoscopic constituency. Misguided attempts to make it monochromatic and serve special Interests can only detract from its noble goals and eventually lead to its demise. For the United Nations addresses a complex reality, and that reality win not become simpler merely through pretence that it is so.
A very real tragedy that has befallen our Organization is the view of certain States that they can reduce it to a mere rubber-stamp for their individual policies through the buying of votes. Some have even pursued the strategy of keeping registers of those who vote "with them" or "against them" in this forum, with the object of using that information as a yardstick by which to judge to whom they shall give or refuse aid. We deprecate this debasement of the United Nations through attempts to turn it into an auction floor where votes go to the highest bidder. We are here, not to vote for or against any country, but to take decisions on issues - based on principles, for that matter. Therefore, if judge we must,: then let us judge each other by the degree of faithfulness to the principles of the Charter. If a register be kept, then by all means let it be kept right here at the United Nations, controlled by non-governmental people, comprising the best legal  political and social scientists of the day. Let them judge each one of us; according to how often the votes we cast are in accordance with, and seek to uphold, the principles of the Charter. Yes, let us get stars and incentives for our loyalty to the Charter, the instrument by which we have bound ourselves. This Organization can never be "our" United Nations as opposed to "theirs"; nor can it be "theirs" as opposed to "ours". Once we see it as "ours" f it will not serve "them", nor will it really serve "us". As "theirs", it will not serve "us" or "them". Only as the United Nations, meeting everybody's views in part and forcing compromise from all, will it serve anyone at all.
